DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON KRULIK
Claim(s) 1, 10, 13, 15, 29-30, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,957,349 to Krulik.
Regarding claim 1, Krulik discloses a racket bag (Krulik can function as a racket bag), comprising: a main compartment (26) configured to accommodate at least one racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper); and a foldable chair compartment (Fig. 6 - compartment formed when flap 120 is in the down position) disposed adjacent to the main compartment, wherein the foldable chair compartment is enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag) and is configured to accommodate a foldable chair in a folded configuration (Figs. 1-2).
Regarding claim 10, Krulik discloses wherein the foldable chair compartment comprises: the foldable chair coupled to the foldable chair compartment (Fig. 6, for 
Regarding claim 13, Krulik discloses wherein the racket bag is a tennis bag (the bag is capable of carrying a tennis racket and/or shoes, balls, tape, etc.) and further comprises one or more shoulder straps (25).
Regarding claim 15, Krulik discloses at least one mounting member (102, 104 – Fig. 6) disposed on an interior side surface of the foldable chair compartment and configured to be coupled to a stand leg of the foldable chair.
Regarding claim 29, Krulik discloses a tennis bag assembly (the bag is capable of carrying a tennis racket and/or shoes, balls, tape, etc.), comprising: at least one main compartment (26) configured to accommodate at least one tennis racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper); a foldable chair compartment (Fig. 6 – compartment formed when flap 120 is in the down position); a foldable chair coupled to the foldable chair compartment (Figs. 1, 6); and a closure member (122) operable to selectively open and close the foldable chair compartment to place the foldable chair in an unfolded seating configuration and a folded configuration (with the closure member open and closed, the chair can be folded and unfolded).

Regarding claim 32, Krulik discloses one or more shoulder straps (25).
Regarding claim 34, Krulik discloses wherein the foldable chair is configured to be stored substantially within an interior space of the foldable chair compartment in the folded configuration (Figs. 1-2 – chair is within the interior space of the compartment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik.
Regarding claim 2, Krulik discloses wherein the racket bag is a tennis bag (the bag is capable of carrying a tennis racket and/or shoes, balls, tape, etc.).  Krulik fails to disclose the claimed dimensions.  However, it would have been obvious to one of ordinary skill to have made the foldable chair compartment approximately 16 inches to approximately 32 inches and the length of the tennis bag approximately 28 inches to approximately 32 inches because the modification only involves making a mere change in the size of a component.  A change in size is generally recognized as being within the .  
Claims 16, 19-20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of US Patent 9,642,424 to Holmes.
Regarding claim 16, Krulik discloses a bag assembly, comprising: a bag comprising: a main compartment (26) configured to accommodate equipment, and a foldable chair compartment (Fig. 6 – compartment formed when flap 120 is in the down position) disposed adjacent to the main compartment and having an interior space enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag); and a foldable chair coupled to the foldable chair compartment and configured to be stored in the interior space in a folded configuration (Figs. 1, 6).  Krulik fails to disclose a vertical stand leg as claimed.  However, Holmes discloses a bag assembly with a foldable chair wherein the foldable chair includes a stand leg (any of 38, 48) configured to extend vertically from a bottom of the foldable chair to a top of the foldable chair in an unfolded seating configuration of the foldable chair (Fig. 4).  It would have been obvious to one of ordinary skill to have used Holmes’ foldable chair configuration in Krulik because doing so only involves a simple substitution of one known, equivalent foldable chair configuration for another to obtain predictable results.
Regarding claim 19, Krulik discloses wherein the foldable chair compartment further comprises a closure member (122 – Fig. 6) operable to close the foldable chair compartment in a closed configuration and open the foldable chair compartment to an open configuration.

Regarding claim 23, the combination from claim 16 discloses wherein, in an arrangement in which the foldable chair compartment is in an open configuration, the foldable chair is configured to be unfolded from the folded configuration to a seating configuration (Krulik Fig. 6 – the chair can be unfolded when the compartment is open (see Holmes Figs. 4-5 for unfolding)).
Regarding claim 24, Krulik discloses wherein the main compartment is configured to accommodate at least one racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper).
Regarding claims 25-26, the combination from claim 16 fails to disclose the claimed dimensions for the main compartment or for the chair.  However, it would have .  
Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik and Holmes, further in view of US Patent 6,997,507 to Rhee.
Regarding claim 18, the combination from claim 16 discloses wherein the bag further comprises at least one mounting member (Holmes – loops holding legs 38) configured to be coupled to a stand leg of the foldable chair and to secure the foldable chair to the bag (Holmes Fig. 4).  The combination fails to disclose removable securement or the claimed elements of the mounting member.  However, Rhee discloses a backpack with a chair including a mounting member (35) that removably couples the foldable chair to the bag, the mounting member comprising a base member (half of the Velcro strap from the point it is secured to the bag to one of the outer ends of the strap) attached to an inner surface of the foldable chair compartment (Fig. 1 - via known methods, stitching for example); and a detachable member (remainder of Velcro strap extending to the other end of the strap) attachable to the base member (via the complementary Velcro portions) to secure the stand leg between the base member and the detachable member.  It would have been obvious to one of ordinary skill to have used Rhee’s Velcro attachment for the mounting 
Regarding claim 22, the combination from claim 18 discloses wherein the bag further comprises at least one mounting member (Rhee – 35) configured to be selectively coupled to a stand leg of the foldable chair to secure the foldable chair to the bag, and uncoupled from the stand leg to detach the foldable chair from the bag (the mounting member couples and uncouples the stand leg from the bag).  
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of US Patent Re 30,138 to Cowen.
Regarding claim 31, Krulik fails to disclose a second compartment as claimed.  However, Cowen discloses a bag including a second main compartment (11) configured to store at least one tennis racket.  It would have been obvious to one of ordinary skill to have included a second main compartment in Krulik to allow for carrying a tennis racket, as desired.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view Rhee.
Regarding claim 33, Krulik fails to disclose the foldable chair removably coupled to the foldable chair compartment.  However, Rhee discloses a backpack with a chair including a mounting member (35) that removably couples the foldable chair to the bag.  It would have been obvious to one of ordinary skill to have used Rhee’s Velcro attachment (in the orientation shown in Krulik) for the mounting members in Krulik because doing so only involves a simple substitution of one known, equivalent connection element for another to obtain predictable results.  To the extent complete .
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of US Patent 5,301,998 to Davis.
Regarding claim 35, Krulik fails to disclose a second foldable chair compartment.  However, Davis discloses a carrier with two chairs that each fold out from opposite sides of the carrier (Figs. 2, 8).  It would have been obvious to one of ordinary skill to have included two chairs in Krulik (one at the user’s back and one on the surface of the bag facing away from the user’s back) because it would allow for two people to rest rather than only one.  Further, the combination only involves a mere duplication of known elements (i.e. duplicating the chair and holding compartment) having only predictable results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 36, the combination from claim 35 discloses the second foldable chair coupled to the second foldable chair compartment (the second chair would be coupled to the second compartment in the same manner as the first chair in Krulik); and a second closure member (122 - Krulik (on the side facing away from the user’s back)) operable to selectively open and close the second foldable chair compartment to place the second foldable chair in an unfolded seating configuration and the folded configuration (opening and closing the flap allows for folding and unfolding the chair as claimed).

REJECTION BASED ON EBERLE
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2011/0186611 to Eberle.
Regarding claim 1, Eberle discloses a racket bag (Eberle is capable of holding a racket, in pocket 5 for example), comprising: a main compartment (5) configured to accommodate at least one racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the top); and a foldable chair compartment (8) disposed adjacent to the main compartment, wherein the foldable chair compartment is enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag) and is configured to accommodate a foldable chair in a folded configuration (8 is capable of holding a folded, collapsed chair).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of US Published Application 2008/0017683 to Votel.
Regarding claim 7, Eberle fails to disclose drain holes.  However, Votel discloses a wearable carrier wherein a bottom surface of the carrying compartment comprises holes (166 – Fig. 1) configured to allow debris to pass through the bottom surface (the holes are capable of this function).  It would have been obvious to one of ordinary skill to have included drain holes in the chair compartment to allow for drainage, as taught by Votel (see para. 0002, for example).
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of US Published Application 2008/0240624 to Godshaw.
Regarding claim 8, Eberle fails to disclose a protective shell.  However, Godshaw discloses a wearable carrier including a protective shell (64 – Fig. 11) for one of the pockets.  It would have been obvious to one of ordinary skill to have included a protective shell in the chair compartment in Eberle to reinforce and stiffen the pocket, as taught by Godshaw (see para. 0025 – “stiffeners”).
Regarding claim 11, the combination from claim 8 discloses wherein the main compartment is formed of a material softer than a material of the foldable chair compartment (the chair compartment has the shell, which would make it harder than the main compartment).  To the extent reinforcing only the chair compartment is in doubt, Godshaw discloses reinforcing only one of multiple compartments (see Fig. 11, for example).  It would have been obvious to one of ordinary skill to have only reinforced one compartment in the combination to allow for carrying heavier or sharper objects in that compartment, as desired, and because doing so only involves choosing from a finite number of predictable ways to reinforce the compartments (i.e. reinforce one compartment or both compartments).
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle and Godshaw, further in view of Votel.
Regarding claim 9, the combination from claim 8 fails to disclose drain holes.  However, Votel discloses a wearable carrier wherein a bottom surface of the carrying compartment comprises holes (166 – Fig. 1) configured to allow debris to pass through the bottom surface (the holes are capable of this function).  It would have been obvious 
Regarding claim 12, the combination from claim 8 fails to disclose the claimed materials for the main compartment.  However, Votel discloses a wearable carrier that is made of nylon (para. 0026).  It would have been obvious to one of ordinary skill to have used nylon in the main compartment because doing so only involves choosing from a finite number of predictable materials to use in a carrying compartment.  The combination fails to disclose the claimed materials for the foldable chair compartment.  However, Votel discloses that it is known to use polypropylene in a wearable carrier (para. 0026).  It would have been obvious to one of ordinary skill to have used polypropylene in the stiffener in the combination because doing so only involves choosing from a finite number of predictable materials to use in a compartment.  
Allowable Subject Matter
Claims 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered and some are persuasive while others are not persuasive.
As to the arguments regarding the drawing objection and Section 112 rejection, the arguments are persuasive and the objection/rejection have been withdrawn.
As to applicant’s argument that Krulik and Eberle fail to disclose a racket bag capable of holding a racket (page 11, 16), as stated in the rejection above, depending on the size and shape of the racket, an entire racket would be positionable within Krulik’s compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper.  Similar reasoning applies to Eberle’s compartment (5).  The racket clause is an intended use, so these references need only be capable of holding a racket to satisfy the claim language.
As to applicant’s argument that Krulik fails to disclose a stand leg (page 14), see Holmes, which is applied above for this feature.
As to applicant’s argument that Eberle does not describe holding a chair (page 16), the claim only requires a foldable chair compartment (i.e. a compartment capable of holding a chair), which compartment 8 is Eberle satisfies.  The holding of the foldable chair is an intended use, so Eberle need only be capable of holding a foldable chair to satisfy the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734